57 F.3d 1079NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Ernest S. WALKER, Plaintiff-Appellant,v.James A. ANDERSON;  Barbara Durham;  Robert F. Utter;Washington State Bar Association;  Thomas E.Kelley, et al., Defendants-Appellees.
No. 94-36002.
United States Court of Appeals, Ninth Circuit.
Submitted June 6, 1995.*Decided June 8, 1995.

Before:  O'SCANNLAIN, LEAVY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Ernest S. Walker appeals pro se from the district court's dismissal of his civil rights complaint, brought pursuant to 42 U.S.C. Sec. 1983.  In his complaint, he sought declaratory, monetary, and injunctive relief against defendants, justices of the Washington State Supreme Court, members of the Washington State Bar Board of Governors, and members of the Washington State Commission on Judicial Conduct, due to their alleged failure to properly exercise their general supervisory and regulatory powers over the lawyers and judges of the State of Washington.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm for the reasons stated by the district court in its September 16, 1994 order.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3